RECORD IMPOUNDED

               NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NOS. A-3745-17T6
                                              A-0358-18T6


STATE OF NEW JERSEY,

     Plaintiff-Appellant,                APPROVED FOR PUBLICATION

                                                March 29, 2019
v.
                                            APPELLATE DIVISION

ANTOINE MCCRAY,

     Defendant-Respondent.
_____________________________

STATE OF NEW JERSEY,

     Plaintiff-Appellant,

v.

SAHAILE GABOUREL,

     Defendant-Respondent.


           Argued February 26, 2019 – Decided March 29, 2019

           Before Judges Yannotti, Rothstadt and Gilson.

           On appeal from Superior Court of New Jersey, Law
           Division, Middlesex County, Indictment No. 17-11-
           1346 in A-3745-17.
            On appeal from an interlocutory order of Superior
            Court of New Jersey, Law Division, Hudson County,
            Complaint No. W-2018-3276-0906 in A-0358-18.

            Claudia Joy Demitro, Deputy Attorney General,
            argued the cause for appellant (Gurbir S. Grewal,
            Attorney General, attorney; Claudia Joy Demitro, of
            counsel and on the briefs).

            Laura B. Lasota, Assistant Deputy Public Defender,
            argued the cause for respondents (Joseph E. Krakora,
            Public Defender, attorney; Laura B. Lasota, of counsel
            and on the briefs).

      The opinion of the court was delivered by

YANNOTTI, P.J.A.D.

      The State appeals from orders entered by the Law Division, which

dismissed charges under N.J.S.A. 2C:29-9(a) that defendants purposely or

knowingly disobeyed orders of pretrial release, entered by judges pursuant to

the Criminal Justice Reform Act (CJRA or the Act), N.J.S.A. 2A:162-15 to -

26. We address both appeals in this opinion. For the reasons that follow, we

reverse.

                                      I.

      A. State v. McCray

      On April 16, 2017, Antoine McCray was charged in complaint-warrant

W-2017-1274-2004 with second-degree robbery, during which force was used

and bodily injury inflicted, in violation of N.J.S.A. 2C:15-1(a)(1). The State



                                                                      A-3745-17T6
                                      2
thereafter filed a motion for his pretrial detention pursuant to the CJRA. After

conducting a hearing, the court denied the State's motion and entered an order

dated April 27, 2017, which stated that McCray was released pretrial subject to

certain non-monetary conditions. One of the conditions was that defendant

"[s]hall not commit any offense during the period of release."

      On August 29, 2017, McCray was charged in complaint-warrant W-

2017-0904-1205 with the disorderly persons offense of theft by unlawful

taking, N.J.S.A. 2C:20-3(a); fourth-degree credit card theft, N.J.S.A. 2C:21-

6(c)(1); third-degree identity theft, N.J.S.A. 2C:21-17(a)(1); and fourth-degree

forgery, N.J.S.A. 2C:21-1(a)(2). He also was charged in complaint-summons

S-2017-1155-1205 with fourth-degree contempt of court under N.J.S.A.

2C:29-9(a), for violating the court's April 27, 2017 pretrial release order.

      On November 16, 2017, a grand jury returned Indictment No. 17-11-

1345, which charged McCray with conspiracy to use a credit card fraudulently,

contrary to N.J.S.A. 2C:5-2(a) and N.J.S.A. 2C:21-6(h), and other offenses.

The grand jury also returned Indictment No. 17-11-1346, charging McCray

with contempt of court under N.J.S.A. 2C:29-9(a) for violating the pretrial

release order. The indictments alleged that he committed the offenses on or

about August 29, 2017.




                                                                          A-3745-17T6
                                        3
      On December 7, 2017, a grand jury returned Indictment No. 17-12-1391,

which charged McCray and others with third-degree conspiracy to use a credit

card fraudulently, on or about August 2, 2017. In addition, on December 13,

2017, a grand jury returned Indictment No. 17-12-1418, which charged

McCray and another person with several counts of third-degree conspiracy to

use a credit card fraudulently, on or about August 4, 2017.

      On February 5, 2018, McCray pled guilty to four counts of third-degree

conspiracy to use a credit card fraudulently, specifically count four of

Indictment No. 17-11-1345, count three of Indictment No. 17-12-1391, and

counts one and three of Indictment No. 17-12-1418. He also pled guilty to

fourth-degree contempt of court as charged in Indictment No. 17-11-1346.

      At the plea hearing, McCray provided a factual basis for the pleas.

Regarding the contempt charge, he admitted that the court previously had

entered an order permitting his pretrial release, and as a condition of his

release, he was "supposed to remain offense free." He also admitted that he

committed the offenses for which he was pleading guilty while he was on

pretrial release.

      The judge who accepted the plea advised counsel that he had concerns

about the validity of the contempt charge.      The judge stated that on the

sentencing date, he would determine whether to reject the plea to that offense



                                                                      A-3745-17T6
                                       4
and dismiss the indictment on the ground that it was "defective as a matter of

law." The judge questioned whether the State could charge a defendant with

contempt under N.J.S.A. 2C:29-9(a) based on a violation of the terms of a

pretrial release order. The judge directed the parties to file briefs addressing

the issue.

      The judge heard oral argument on April 13, 2018, and filed a written

opinion that day, in which the judge ruled that the contempt charge must be

dismissed. In his opinion, the judge stated that neither the CJRA nor the court

rules implementing the Act authorize a charge of contempt under N.J.S.A.

2C:29-9(a) as a sanction for violating conditions in a pretrial release order.

The judge also reasoned that the constitutional protections against double

jeopardy preclude the State from punishing a defendant for violating a

provision in a pretrial release order, based on the commission of a new

offense, and also punishing defendant for committing that offense.

      The judge entered an order dated April 13, 2018, dismissing the

indictment with prejudice. The judge denied the State's motion for a stay of

the order pending appeal, and later sentenced defendant on the other charges to

which he pled guilty. The judge imposed concurrent terms of four years of

incarceration, each without a period of parole ineligibility. The State's appeal

followed.



                                                                        A-3745-17T6
                                       5
      B. State v. Gabourel

      Defendant Sahaile Gabourel was charged under complaint-warrant W-

2018-2988-0906 with seven charges related to the possession and distribution

of a controlled dangerous substance (CDS), including second-degree

possession of a CDS with intent to distribute within 500 feet of a public park,

N.J.S.A. 2C:35-7.1(a); and third-degree possession of a CDS with intent to

distribute within a school zone, N.J.S.A. 2C:35-7(a).

      In an affidavit of probable cause, an officer of the Jersey City Police

Department (JCPD) stated that on July 10, 2018, he observed Gabourel

distribute heroin to another individual, in exchange for currency. The officer

arrested Gabourel and found that he was in possession of twenty-nine glassine

bags of heroin.

      On July 11, 2018, the State filed a motion under the CJRA for

Gabourel's pretrial detention. The judge conducted a hearing on July 16, 2018,

and denied the State's motion. The judge stated that he was "going to put a

curfew in place" and instructed Gabourel on this condition. The judge told

Gabourel he had to remain in his residence from 6:00 p.m. to 6:00 a.m. The

judge stated, "If you go out you're violating the terms of your release." The

judge asked Gabourel if he understood those terms, and he replied, "Yes."




                                                                       A-3745-17T6
                                       6
      The judge entered an order dated July 16, 2018, ordering Gabourel's

release on his own recognizance, subject to certain conditions. Among other

conditions, the order stated that he must report to Pretrial Services

telephonically and in person once every other week, and that Gabourel "[s]hall

comply with the following curfew: 6pm-6am."

      On July 23, 2018, at 8:09 p.m., two officers of the JCPD observed

Gabourel standing on a street corner in Jersey City, in violation of the curfew.

The officers apparently were aware of the curfew requirements of the pretrial

release order, and determined that Gabourel was violating the order.        The

officers stopped and arrested him.           He had three Percocet pills in his

possession.

      Gabourel was charged in complaint-warrant W-2018-3276-0906 with

fourth-degree contempt of court, N.J.S.A. 2C:29-9(a); and possession of a

prescription legend drug, N.J.S.A. 2C:35-10.5(a)(1), a disorderly persons

offense. The State then filed a motion pursuant to N.J.S.A. 2A:162-24 for

revocation of Gabourel's pretrial release.

      The judge thereafter conducted a hearing on the State's motion. The

judge found that Gabourel had disobeyed the pretrial release order by violating

the curfew. The judge also found that the State met its burden for revocation

of defendant's pretrial release. The judge found, however, that the CJRA did



                                                                       A-3745-17T6
                                        7
not permit a contempt charge for violating the pretrial release order.       The

judge entered an order dated August 9, 2018, dismissing the charge.           We

thereafter granted the State's motion for leave to appeal.

                                         II.

      On appeal, the State argues that the trial court judges erred by dismissing

the contempt charges against defendants. The State contends the judges erred

by finding that the CJRA and the court rules implementing the Act do not

permit the State to charge a defendant with contempt under N.J.S.A. 2C:29 -

9(a) if the defendant violates a pretrial release order.

      "[I]ndictments are presumed valid and should be dismissed only upon

the clearest and plainest ground and only if palpably defective."       State v.

Schenkolewski, 301 N.J. Super. 115, 137 (App. Div. 1997) (citing State v. N.J.

Trade Waste Ass'n, 96 N.J. 8, 8-19 (1984); State v. Weleck, 10 N.J. 355, 364

(1952); State v. Engel, 249 N.J. Super. 336, 359-60 (App. Div. 1991)). "A

trial court . . . should not disturb an indictment if there is some evidence

establishing each element of the crime to make out a prima facie case." State

v. Morrison, 188 N.J. 2, 12-13 (2006) (citing State v. Hogan, 144 N.J. 216, 236

(1996); State v. Vasky, 218 N.J. Super. 487, 491 (App. Div. 1987)).

      We will not reverse an order dismissing an indictment unless shown to

be a mistaken exercise of discretion. State v. Warmbrun, 277 N.J. Super. 51,



                                                                        A-3745-17T6
                                         8
59-60 (App. Div. 1994) (quoting N.J. Trade Waste Ass'n, 96 N.J. at 18-19).

"However, if a trial court's . . . decision is based upon a misconception of the

law," we owe that "decision no particular deference." State v. Lyons, 417 N.J.

Super. 251, 258 (App. Div. 2010) (citing Manalapan Realty, LP v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      Here, it is undisputed that judges had entered orders pursuant to the

CJRA releasing defendants pretrial on conditions. Among other conditions,

McCray was ordered not to commit a new offense while on release, and

Gabourel was ordered to comply with a curfew.              Thereafter, McCray

committed new offenses and Gabourel violated the curfew. Thus, the State

had prima facie evidence that defendants purposely or knowingly disobeyed

judicial orders. See N.J.S.A. 2C:29-9(a).

      The State contends that the trial judges erred by finding that the CJRA

does not permit the State to charge defendants with contempt under N.J.S.A.

2C:29-9(a) for violating a condition of pretrial release.         In response,

defendants argue that the plain language of the CJRA and its legislative history

show that the Legislature rejected contempt as a remedy for violating a

condition of release.

      "The overriding goal of all statutory interpretation 'is to determine as

best we can the intent of the Legislature, and to give effect to that intent.'"



                                                                        A-3745-17T6
                                       9
State v. S.B., 230 N.J. 62, 67 (2017) (quoting State v. Robinson, 217 N.J. 594,

604 (2014)).     We first consider the language of the statute because the

statutory language is "the best indicator" of legislative intent. State v. Gandhi,

201 N.J. 161, 176 (2010) (citing DiProspero v. Penn, 183 N.J. 477, 492

(2005)).

      We must interpret the words of a statute in accordance with "their

ordinary meaning and significance." DiProspero, 183 N.J. at 492 (citing Lane

v. Holderman, 23 N.J. 304, 313 (1957)). We also must consider the relevant

provisions of the statute "in context with related provisions so as to give sense

to the legislation as a whole." Ibid. (citing Chasin v. Montclair State Univ.,

159 N.J. 418, 426-27 (1999)).

      "If the plain language chosen by the Legislature 'leads to a clearly

understood result' that is consistent with the legislative objectives of the statute

and its context with related provisions, we apply the law as written."

Robinson, 217 N.J. at 604 (first quoting State v. Hudson, 209 N.J. 513, 529

(2012); and then citing State v. Rangel, 213 N.J. 500, 509 (2013)). We may

not "rewrite a plainly written" statute "or presume that the Legislature intended

something other than that expressed by way of the plain language."

DiProspero, 183 N.J. at 492 (quoting O'Connell v. State, 171 N.J. 484, 488

(2002)).



                                                                           A-3745-17T6
                                        10
      The CJRA states that "[a] prosecutor may file a motion . . . at any time"

for the pretrial detention of an eligible defendant who is charged with any of

the crimes or offenses enumerated in N.J.S.A. 2A:162-19(a).             N.J.S.A.

2A:162-19(a). An "eligible defendant" is defined in the Act as "a person for

whom a complaint-warrant is issued for an initial charge involving an

indictable offense or a disorderly persons offense unless otherwise provided

in" the Act. N.J.S.A. 2A:162-15. The CJRA states that a court may order an

eligible defendant's pretrial detention if it finds by

             clear and convincing evidence that no amount of
             monetary bail, non-monetary conditions of pretrial
             release or combination of monetary bail and
             conditions would reasonably assure the eligible
             defendant's appearance in court when required, the
             protection of the safety of any other person or the
             community, and that the eligible defendant will not
             obstruct or attempt to obstruct the criminal justice
             process.

             [N.J.S.A. 2A:162-18(a)(1).]

      If the court determines that the defendant should not be detained pretrial,

it shall order the defendant's release on his or her personal recognizance if it

"finds that the release would reasonably assure the eligible defendant's

appearance in court when required, the protection of the safety of any other

person or the community, and that the eligible defendant will not obstruct or

attempt to obstruct the criminal justice process." N.J.S.A. 2A:162-17(a). If



                                                                        A-3745-17T6
                                         11
the court does not make that finding, the court may order the eligible

defendant's release subject to the following conditions:

               (a) the eligible defendant shall not commit any
              offense during the period of release;

              (b) the eligible defendant shall avoid all contact with
              an alleged victim of the crime;

              (c) the eligible defendant shall avoid all contact with
              all witnesses who may testify concerning the offense
              that are named in the document authorizing the
              eligible defendant's release or in a subsequent court
              order; and

              (d) any one or more non-monetary conditions as set
              forth in [N.J.S.A. 2A:162-17(b)(2)].

              [N.J.S.A. 2A:162-17(b)(1).]

      The non-monetary conditions in N.J.S.A. 2A:162-17(b)(2) include

requiring the eligible defendant to: "remain in the custody of a designated

person . . . ;" maintain or seek employment; "maintain or commence an

educational    program;"    "abide   by      specified   restrictions   on   personal

associations, place of abode, or travel;" "comply with a specified curfew;" and

"refrain from possessing a firearm, destructive device, or other dangerous

weapon[.]" N.J.S.A. 2A:162-17(b)(2)(a), (b), (c), (d), (f), and (g).

      The CJRA also states that if the court releases an eligible defendant

pretrial, it must inform the defendant of:




                                                                             A-3745-17T6
                                          12
           (a) all the conditions, if any, to which the release is
           subject, in a manner sufficiently clear and specific to
           serve as a guide for the eligible defendant's conduct;
           and

           (b) the penalties for and other consequences of
           violating a condition of release, which may include
           the immediate issuance of a warrant for the eligible
           defendant's arrest.

                 The failure of the court to notify the eligible
           defendant of any penalty or consequence for violating
           a condition of release as required by this subparagraph
           shall not preclude any remedy authorized under the
           law for any violation committed by the eligible
           defendant.

           [N.J.S.A. 2A:162-23(a)(1).]

     In addition, the CJRA sets forth the grounds upon which a court may

revoke an eligible defendant's pretrial release and order detention. N.J.S.A.

2A:162-24 states:

           Upon motion of a prosecutor, when an eligible
           defendant is released from custody before trial
           pursuant to [N.J.S.A. 2A:162-17 or N.J.S.A. 2A:162-
           22], the court, upon a finding that the eligible
           defendant while on release has violated a restraining
           order or condition of release, or upon a finding of
           probable cause to believe that the eligible defendant
           has committed a new crime while on release, may not
           revoke the eligible defendant's release and order that
           the eligible defendant be detained pending trial unless
           the court, after considering all relevant circumstances
           including but not limited to the nature and seriousness
           of the violation or criminal act committed, finds clear
           and convincing evidence that no monetary bail, non-
           monetary conditions of release or combination of

                                                                     A-3745-17T6
                                     13
            monetary bail and conditions would reasonably assure
            the eligible defendant's appearance in court when
            required, the protection of the safety of any other
            person or the community, or that the eligible
            defendant will not obstruct or attempt to obstruct the
            criminal justice process.

      The rules adopted by the Supreme Court to implement the CJRA also

discuss the trial court's authority to address violations of the conditions of

release. Rule 3:26-2(d)(1) states that on a motion by the prosecutor

            the court, upon a finding, by a preponderance of the
            evidence, that the defendant while on release violated
            a restraining order or condition of release, or upon a
            finding of probable cause to believe that the defendant
            has committed a new crime while on release, may
            revoke the defendant's release and order that the
            defendant be detained pending trial where the court,
            after considering all relevant circumstances including
            but not limited to the nature and seriousness of the
            violation or criminal act committed, finds clear and
            convincing evidence that no monetary bail, non-
            monetary conditions of release or combination of
            monetary bail and conditions would reasonably assure
            the defendant's appearance in court when required, the
            protection of the safety of any other person or the
            community, or that the defendant will not obstruct or
            attempt to obstruct the criminal justice process.

      Although N.J.S.A. 2A:162-24 and Rule 3:26-2(d)(1) do not state that

criminal prosecution for contempt is one of the potential sanctions for a

defendant's failure to comply with a pretrial release order, the CJRA and the

court rule do not preclude the State from charging a defendant with contempt

under N.J.S.A. 2C:29-9(a) in these circumstances. The statute and the rule set

                                                                       A-3745-17T6
                                      14
forth the actions a court may take if a released defendant violates a condition

of release. The statute and the rule do not address the State's authority to

charge a defendant with criminal contempt based on a violation of a pretrial

release order because the statute and the rule deal with the court's authority.

      Indeed, the court does not have authority to charge a defendant with a

criminal offense. The prosecutor has the discretion to prosecute those whom

the prosecutor believes has violated the law. See State v. Hermann, 80 N.J.

122, 127 (1979) (citations omitted).        Furthermore, our "State Constitution

guarantees the grand jury a central role in the enforcement of the criminal law

of this State."     Hogan, 144 N.J. at 227 (citing N.J. Const. art. 1, ¶ 8).

"Specifically, the grand jury must determine whether the State has established

a prima facie case that a crime has been committed and that the accused has

committed it." Ibid. (citations omitted).

      Moreover, as stated previously, N.J.S.A. 2A:162-23 requires a court to

inform an eligible defendant of all conditions of release. This section of the

Act provides, however, that a court's failure to do so does "not preclude any

remedy authorized under the law for any violation committed by the eligible

defendant." Ibid.

      On appeal, the State argues that the term "remedy" in N.J.S.A. 2A:162-

23 includes a criminal contempt charge. The more plausible interpretation,



                                                                          A-3745-17T6
                                        15
however, is that the term "remedy" includes the actions a court may take to

address a defendant's failure to comply with the conditions of release. Because

the court does not have the authority to charge a defendant with a criminal

offense, it is not one of the remedies referred to in N.J.S.A. 2A:162-23.

Nevertheless, the statute does not preclude the State from charging a defendant

with contempt under N.J.S.A. 2C:29-9(a) for violating a pretrial release order.

      Defendants argue, however, that because there is no provision in the

CJRA that specifically authorizes a criminal contempt charge, the Legislature

intended that the remedies in N.J.S.A. 2A:162-23, including revocation of

release, are the only sanctions that may be imposed for a violation of a

condition of pretrial release. In support of this argument, defendants rely upon

the legislative history of the CJRA. A court may consider such evidence when

endeavoring to discern the Legislature's intent. DiProspero, 183 N.J. at 492-93

(quoting Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64, 75 (2004)).

      Our Supreme Court has noted that "[i]n many respects, the text of the

[CJRA] follows the federal Bail Reform Act of 1984 [(BRA)], 18 U.S.C.A. §§

3141 to 3156, and the District of Columbia's statutory scheme for pretrial

detention, D.C. Code. §§ 23-1321 to -1333." State v. Robinson, 229 N.J. 44,

56 (2017). The Court pointed out that one of the sponsors of the legislation

stated in a public hearing that "the Legislature looked to both laws among



                                                                        A-3745-17T6
                                      16
others when it framed New Jersey's reform measure."           Ibid. (citing Publ.

Hearing Before S. Law & Pub. Safety Comm., S. Con. Res. 128 2 (2014)).

      The federal BRA and the D.C. Code authorize the filing of criminal

contempt charges for certain violations of conditions of pretrial release. See

18 U.S.C. § 3148(a) and (c) (stating that a defendant who has violated a

condition of pretrial release "is subject to a revocation of release, an order of

detention, and a prosecution for contempt of court"); D.C. Code § 23-1329(a)

(providing that a defendant "who has violated a condition of release shall be

subject to revocation of release, an order of detention, . . . and prosecution for

contempt of court").

      Defendants argue that in passing the CJRA, the Legislature intentionally

omitted a similar provision authorizing prosecution for contempt of court for a

violation of a condition of pretrial release. In this regard, we note that when

the legislation was first introduced, N.J.S.A. 2A:162-24 stated that:

            In addition to revocation of release as authorized by
            this section, a violation of a condition of pretrial
            release imposed pursuant to [the CJRA] or any other
            law, may subject the defendant to civil contempt,
            criminal contempt, forfeiture of bail, or any
            combination of these sanctions and any other
            sanctions authorized by law.

            [S. 946/A. 1910 (2014).]




                                                                         A-3745-17T6
                                       17
      In addition, when the legislation was first introduced, N.J.S.A. 2A:162-

15 stated that the Act:

            shall be liberally construed to effectuate the purpose
            of relying upon contempt of court proceedings or
            criminal sanctions instead of financial loss to ensure
            the appearance of the defendant, that the defendant
            will not pose a danger to any person or the
            community, and that the defendant will comply with
            all conditions of bail.

            [S. 946/A. 1910 (2014).]

      These provisions were deleted from the versions of N.J.S.A. 2A:162-15

and N.J.S.A. 2A:162-24 passed and enacted into law. There is, however, no

statement by a sponsor of the legislation or any legislative committee that

explains why the references to criminal contempt initially proposed for

inclusion in N.J.S.A. 2A:162-15 and N.J.S.A. 2A:162-24 were deleted.

      In the absence of such a statement or some other evidence of legislative

intent, it is reasonable to conclude that the members of the Legislature

believed there was no need to include a provision in the CJRA similar to the

provisions in the federal BRA and D.C. Code authorizing a criminal contempt

prosecution for a violation of a pretrial release order. It is also reasonable to

infer that the members of the Legislature believed a pretrial release order was a

judicial order under N.J.S.A. 2C:29-9(a) and that statute sufficiently addressed

the potential criminal consequences of a violation of a pretrial release order.



                                                                         A-3745-17T6
                                       18
                                       III.

      The State further argues that New Jersey's case law confirms its ability

to charge a defendant with contempt under N.J.S.A. 2C:29-9(a) if the

defendant purposely or knowingly violates a condition in a pretrial release

order. In support of that argument, the State relies upon Gandhi, 201 N.J. 161.

      In Gandhi, the defendant became obsessed with a woman who rebuffed

his desire for a romantic and sexual relationship. Gandhi, 201 N.J. at 171.

The woman filed a complaint against the defendant charging harassment, but

later withdrew the complaint. Ibid. The trial court nevertheless "issued an

oral restraining order" directing the defendant not to have any contact with the

woman. Ibid.

      The defendant violated the order and he was charged with stalking under

N.J.S.A. 2C:12-10(c). Id. at 172-73. The trial court set bail and included a no-

contact directive in the bail order.   Id. at 173.   Later, after the defendant

violated that order, the court increased the amount of bail and expanded the

scope of the no-contact directive. Ibid. Thereafter, the defendant continued to

violate the court's orders. Ibid.

      The State filed additional charges against the defendant, and the charges

included numerous counts of contempt of court under N.J.S.A. 2C:29-9(a),

based on the defendant's violations of the no-contact requirements of the



                                                                        A-3745-17T6
                                       19
court's orders. Id. at 173-74. The defendant was tried and convicted of third-

degree stalking and contempt of court. Id. at 174.

      On appeal, the defendant argued that the no-contact orders and the bail

orders with no-contact provisions, were an insufficient factual basis for finding

that he engaged in stalking in violation of a court order, which elevated the

stalking charge from a fourth-degree to a third-degree offense. Id. at 188. The

Supreme Court rejected that argument, noting that "[w]e insist on compliance

with judicial orders to promote order and respect for the judicial process." Id.

at 190.

      The Court added that, "The no-contact orders in [the] defendant's bail

orders did not lose their character as judicial no-contact orders merely because

bail consequences could attach for their violation.       As judicial no-contact

orders, [the] defendant was obligated to strictly comply with them." Ibid. The

Court also stated that the defendant's violation of the bail orders "provid[ed]

the bases for the numerous contempt charges filed against him." Id. at 191.

      The Court's reasoning in Gandhi applies here. Conditions set forth in a

pretrial release order "d[o] not lose their character" as a judicial order merely

because other consequences, such as revocation of release, could attach for

their violation. See id. at 190. We expect defendants to strictly comply with

the court's pretrial release orders. We therefore conclude that a pretrial release



                                                                         A-3745-17T6
                                       20
order is a "judicial order" under N.J.S.A. 2C:29-9(a), and a defendant who

purposely or knowingly violates the conditions in the order may be charged

with contempt under N.J.S.A. 2C:29-9(a).

      Defendants argue, however, that case law addressing violations of court

orders in other contexts shows that the Legislature did not intend that a

defendant who violates conditions in a pretrial release order would be subject

to prosecution for criminal contempt. Defendants cite State v. Williams, 234

N.J. Super. 84 (App. Div. 1989), in support of this argument.

      In Williams, after the defendant was convicted of certain offenses, the

trial court sentenced him to three years of probation and time served, but

ordered that the defendant shall have no contact with his ex-wife and certain

other individuals. Id. at 86. The defendant violated the no-contact condition

and he was charged with three counts of contempt of court under N.J.S.A.

2C:29-9(a), as well as certain other offenses. Id. at 87.

      We held that a violation of a condition of probation may not be charged

as criminal contempt. Id. at 93. We observed that the probation statute allows

the court to place "statutory conditions" in the order placing a defendant on

probation, and the consequence of a violation is specified in N.J.S.A. 2C:45-

3(a)(4). Id. at 90. "We . . . dr[e]w a distinction between an order direct[ing]




                                                                        A-3745-17T6
                                       21
. . . a defendant . . . to do or refrain from doing a particular act[,]" which could

be the basis of a contempt of court charge, "and a conditional order which

either states the ramifications of its violation or has such consequences

established by law." Id. at 91.

      We also stated that "[c]ontempt of court should not be superimposed as

an additional remedy in a probation violation setting if the act that occasions

the violation is not otherwise criminal." Ibid. We concluded "that when the

Legislature expressly stated in N.J.S.A. 2C:45-3(a)(4) that the sanction for a

violation of probation (other than for the inherent criminality of the act) would

be a revocation of probation, it intended that a defendant would [not] be

subject to a new indictment for contempt in addition to the punishment for the

original offense." Id. at 93.

      We are convinced that defendants' reliance upon Williams is misplaced.

In Williams, the court held that a violation of probation could not be the basis

of a criminal contempt charge because in the probation statute the Legislature

had prescribed the sanctions the court may impose for violations, which may

include "forfeiture of [the defendant's] conditional exemption from punishment

for the original crime" rather than additional punishment for the probation

violation.   Id. at 92 (quoting Williams v. State, 528 A.2d 507, 508 (Md.

1987)).



                                                                           A-3745-17T6
                                        22
      This reasoning does not apply to violations of a pretrial release order

because the CJRA is not a substantive criminal enactment, and pretrial

detention under the Act is not punishment. See United States v. Salerno, 481

U.S. 739, 746-48 (1987) (holding that federal BRA is a regulatory measure

that does not provide for punishment). In N.J.S.A. 2A:162-24, the Legislature

has prescribed the sanctions the court may apply to address a violation of a

condition of release, but these sanctions do not include punishment.

      In further support of their argument, defendants rely upon State ex. rel.

S.S., 367 N.J. Super. 400 (App. Div. 2004), aff'd, 183 N.J. 20 (2005). In that

case, a juvenile was adjudicated delinquent for contempt after she violated the

court's order, which required that she obey the rules of her home and school.

Id. at 403-04. We reversed the adjudication of contempt. Id. at 416.

      We noted that while N.J.S.A. 2C:29-9(a) appeared to apply literally to

the juvenile's conduct, applying the statute to the violation of the order to obey

the rules of home and school would not be consistent with "the overriding goal

of the juvenile justice system[, which] is rehabilitation, not punishment." Id.

at 406-07 (citations omitted). We held that while we understood "that the

court must have some means of enforcing orders involving juveniles who

repeatedly run away from home or are chronically truant[,]" a charge under




                                                                         A-3745-17T6
                                       23
N.J.S.A. 2C:29-9 "is not the appropriate or intended means of enforcement."

Id. at 413.

      The Supreme Court affirmed our judgment, substantially for the reasons

stated in our opinion. S.S., 183 N.J. at 21-22. The Court concluded that in

view of the legislative goals of the criminal contempt statute and the State's

juvenile justice system, the trial court should not have subjected the juvenile to

an adjudication of delinquency based on the conduct at issue. Ibid. (quoting

S.S., 367 N.J. Super. at 413).

      Defendants' reliance upon the decisions in S.S. is misplaced.         Those

decisions are based on an assessment of the Legislature's purposes of the

criminal contempt statute and the statutes governing the juvenile justice

system. The reasoning does not apply to violations of pretrial release orders.

      The goal of the criminal contempt statute is to promote compliance with

judicial orders by punishing those who purposely or knowingly fail to comply

with those orders. See N.J.S.A. 2C:29-9(a). The purpose of the CJRA, as

stated in N.J.S.A. 2A:162-15, is to rely primarily

              upon pretrial release by non-monetary means to
              reasonably assure an eligible defendant's appearance
              in court when required, the protection of the safety of
              any other person or the community, that the eligible
              defendant will not obstruct or attempt to obstruct the
              criminal justice process, and that the eligible
              defendant will comply with all conditions of release,
              while authorizing the court, upon motion of a

                                                                         A-3745-17T6
                                        24
            prosecutor, to order pretrial detention of the eligible
            defendant when it finds clear and convincing evidence
            that no condition or combination of conditions can
            reasonably assure the effectuation of these goals.

      Permitting the State to charge an eligible defendant with criminal

contempt under N.J.S.A. 2C:29-9(a) based on a violation of a pretrial release

order furthers the goals of the criminal contempt statute and the CJRA. A

criminal contempt charge would provide the State with an additional means to

address a violation of a condition in the pretrial release order. It would also

deter defendants from violating conditions of release, thereby avoiding the

potential revocation of release and detention pretrial.

                                       IV.

      On appeal, defendants argue that the trial courts did not err by ordering

the dismissal of the criminal contempt charges because they were not properly

notified that they could be charged with contempt if they violated a condition

of pretrial release. We disagree.

      "No one shall be punished for a crime unless both that crime and its

punishment are clearly set forth in positive law." In re DeMarco, 83 N.J. 25,

36 (1980). "The question ultimately is one of fairness . . . [and t]he test is

whether the statute gives a person of ordinary intelligence fair notice that his

conduct is forbidden and punishable by certain penalties." Id. at 37.




                                                                        A-3745-17T6
                                        25
      We are convinced that N.J.S.A. 2C:29-9(a) provides sufficient notice

that a person who purposely or knowingly violates a judicial order may be

found guilty of a crime of the fourth degree and punished accordingly. The

statute provided defendants with "fair notice that [their] conduct [was]

forbidden and punishable by certain penalties." See DeMarco, 83 N.J. at 37.

      In support of their argument, defendants rely upon State v. D.G.M., 439

N.J. Super. 630 (App. Div. 2015). In that case, a complainant obtained a final

restraining order (FRO) against the defendant pursuant to the Prevention of

Domestic Violence Act, N.J.S.A. 2C:25-17 to -35, which "'prohibited' [the]

defendant 'from having any (oral, written, personal, electronic or other) fo rm

of contact or communication with'" the complainant. Id. at 633.

      Thereafter, the defendant and the complainant attended their child's

soccer game. Id. at 634. The defendant sat near the complainant and recorded

the game and the complainant on his cell phone. Ibid. The State charged the

defendant with criminal contempt under N.J.S.A. 2C:29-9(b), and he was

found guilty. Ibid. On appeal, we held that the defendant had engaged in a

form of "communication" with the complainant.       Id. at 640. We decided,

however, that defendant's conviction for contempt could not stand because he

could not have known his specific conduct violated the FRO and could result

in a criminal prosecution. Id. at 642.



                                                                       A-3745-17T6
                                         26
      D.G.M. does not support defendants' arguments. Here, McCray's pretrial

release order states that he "[s]hall not commit any offense" while released. In

addition, Gabourel's pretrial release order states that he "[s]hall comply with"

the curfew from 6:00 p.m. to 6:00 a.m. Therefore, the pretrial release orders

provided defendants with notice of the conditions imposed, and the statute

provided defendants with adequate notice they could be charged with criminal

contempt if they purposely or knowingly violated the orders.

                                       V.

      McCray argues that even if this court finds the CJRA permits the State

to charge criminal contempt based on a violation of a pretrial release order, the

trial court's order dismissing his charge should be affirmed. McCray contends

that the trial court correctly found that the double jeopardy protections of the

United States and New Jersey Constitutions preclude the State from

prosecuting him for contempt, based on a violation of the condition that he

commit no new offenses while on pretrial release, and also prosecuting him for

committing those new offenses. We disagree.

      The Double Jeopardy Clause of the Fifth Amendment to the United

States Constitution states that no person shall "be subject for the same offense

to be twice put in jeopardy of life or limb." U.S. Const. amend. V. Our State

Constitution provides that: "No person shall, after acquittal, be tried for the



                                                                        A-3745-17T6
                                       27
same offense." N.J. Const. art. 1, ¶ 11. Our Supreme Court "has consistently

interpreted the State Constitution's double-jeopardy protection as coextensive

with the guarantee of the federal Constitution." State v. Miles, 229 N.J. 83, 92

(2017) (citing State v. Schubert, 212 N.J. 295, 304 (2012); State v. Dively, 92

N.J. 573, 578 (1983); State v. Barnes, 84 N.J. 362, 370 (1980)).

      The Double Jeopardy Clause protects persons "against (1) 'a second

prosecution for the same offense after acquittal,' (2) 'a second prosecution for

the same offense after conviction,' and (3) 'multiple punishments for the same

offense.'" Ibid. (quoting North Carolina v. Pearce, 395 U.S. 711, 717 (1969)).

To determine whether a second prosecution is for the "same offense," we apply

the "same-elements tests" first announced in Blockburger v. United States, 284

U.S. 299, 304 (1932). Miles, 229 N.J. at 96. Therefore, "where the same act

or transaction constitutes a violation of two distinct statutory provisions, the

test to be applied . . . is whether each provision requires proof of a fact which

the other does not." Id. at 93 (quoting Blockburger, 284 U.S. at 304).

      In Miles, the defendant sold marijuana to an undercover police officer on

the streets of Camden.     Id. at 86-87.    The defendant was charged with

possession of marijuana with intent to distribute and possession of a CDS with

intent to distribute in a school zone. Id. at 87. The defendant was separately

charged in municipal court with the disorderly persons offense of possession



                                                                         A-3745-17T6
                                       28
of marijuana. Ibid. The municipal charge was later amended to loitering to

possess marijuana. Ibid. The defendant pled guilty to the loitering charge, and

thereafter moved to dismiss the school zone offense on double jeopardy

grounds. Id. at 88.

         In Miles, the Supreme Court held that going forward it would apply the

"same-elements" test under Blockburger, rather than the "same-evidence" test

in Illinois v. Vitale, 447 U.S. 410, 421 (1980), in which the Supreme Court of

the United States found "that a second prosecution could be barred if it relied

on the same evidence used to prove the earlier charge." Miles, 229 N.J. at 93.

         Our Supreme Court held that loitering to possess marijuana and

possession of CDS with intent to distribute in a school zone were not the

"same offense" for double jeopardy purposes.         Id. at 99-100.   The Court

pointed out that the school zone offense required proof of two elements that

were not required for the loitering offense. Id. at 100.

         The Court held, however, that under the "same-evidence" test, the

successive prosecution for the school zone offense was barred because it was

based on the same evidence that supported the plea and conviction on the

loitering charge. Ibid. The Court stated that the "same-evidence" test applied

because that test was in effect when the defendant committed the offenses. Id.

at 99.     The Court determined that the "same-elements" standard would be



                                                                        A-3745-17T6
                                       29
applied to offenses committed after the date of the opinion, which was May 16,

2017. Id. at 83, 99.

      The "same-elements" test applies here because McCray allegedly

committed the offenses after Miles was decided.          Applying that test, we

conclude that double jeopardy principles do not preclude McCray's prosecution

for violation of the condition in the court's pretrial release order, based on his

commission of new offenses, and prosecution of him for those substantive

offenses.

      As we stated previously, McCray pled guilty to four counts of

conspiracy to engage in the fraudulent use of credit cards in violation of

N.J.S.A. 2C:5-2(a) and N.J.S.A. 2C:21-6(h). That offense does not require

proof that McCray "purposely or knowingly" disobeyed a judicial order, which

is required by N.J.S.A. 2C:29-9(a). This is so even where, as in this case,

McCray was charged with violating the order by committing the credit-card

offenses while on pretrial release. Therefore, conspiracy to use a credit card

fraudulently and violation of a judicial order are not the "same offense" for

double jeopardy purposes.

      In its opinion in the McCray case, the trial court cited United States v.

Dixon, 509 U.S. 688, 691 (1993), in which the Court considered whether the

Double Jeopardy Clause precluded the subsequent prosecution of two



                                                                         A-3745-17T6
                                       30
defendants who had previously been "tried for criminal contempt of court for

violating court orders that prohibited them from engaging in conduct that was

later the subject of criminal prosecution." In Dixon, the Court addressed cases

involving two defendants, Dixon and Foster. Id. at 691-92.

      Dixon had been arrested for murder and released pursuant to the D.C.

pretrial detention statute with a "no-new offense" condition. Id. at 691 (citing

D.C. Code § 23-1329(a)). Thereafter, Dixon was arrested and charged with the

commission of certain drug offenses. Ibid. A court later found Dixon guilty

of criminal contempt and sentenced him to 180 days in jail. Id. at 692. Dixon

thereafter filed a motion to dismiss the indictment charging him with the drug

offenses, arguing that the second prosecution on the drug charges violated the

Double Jeopardy Clause. Ibid.

      In Foster's case, the court had issued a civil protection order, which

"required that he not 'molest, assault, or in any manner threaten or physically

abuse'" his estranged wife.      Ibid.   Foster's estranged wife filed motions

alleging that he violated the order by threatening and assaulting her. Ibid. A

court found Foster guilty of four counts of criminal contempt as well as the

assaults, but found him not guilty of the other charges.         Id. at 693.    The

Government thereafter charged "Foster with simple assault[;] . . . threatening

to injure another[;] . . . and assault with intent to kill[.]" Ibid. Foster moved to



                                                                           A-3745-17T6
                                         31
dismiss the indictment, and argued that the second prosecution violated the

Double Jeopardy Clause. Ibid.

      Justice Scalia, joined by Justice Kennedy, concluded that the Double

Jeopardy Clause barred Dixon's second prosecution on the drug charges, and

also barred Foster's second prosecution for simple assault. Id. at 697-702

(plurality). Justice Scalia stated, however, that the other crimes for which

Foster was prosecuted were not barred because they were not specifically

addressed in the order of protection and those charges "passed" the

Blockburger test. Id. at 700-02. Justice Scalia found that Dixon's prosecution

on the drug charge "did not include any element not contained" in the

contempt offense, and Foster's indictment for assault was "based on the same

event" that formed the basis for his prior contempt conviction. Id. at 700.

      Justice White, joined by Justice Stevens, concluded that the Double

Jeopardy Clause barred the successive prosecutions of Dixon and Foster on all

of the substantive offenses.    Id. at 720-41 (White, J., concurring in part,

dissenting in part). Justice Souter also agreed that the successive prosecutions

of all counts was barred.      Id. at 743-63 (Souter, J., concurring in part,

dissenting in part).

      Chief Justice Rehnquist, joined by Justices O'Connor and Thomas,

concluded that the Double Jeopardy Clause did not preclude the government



                                                                        A-3745-17T6
                                       32
from prosecuting Dixon and Foster on any of the substantive offenses. Id. at

714 (Rehnquist, C.J., concurring in part, dissenting in part). The Chief Justice

disagreed with Justice Scalia's application of the Blockburger test. Ibid.

      The Chief Justice stated the prosecutions were not barred because a

defendant convicted of the substantive offenses "has not necessarily satisfied

any statutory element of contempt."          Id. at 718-19.   The Chief Justice

emphasized that Blockburger requires a court to "focus[] on the statutory

elements of the offenses charged, not on the facts that must be proved under

the particular indictment at issue[.]" Id. at 716-17.

      Justice Blackmun agreed that the Double Jeopardy Clause did not bar the

government from prosecuting Dixon and Foster on all charges. Id. at 741-43

(Blackmun, J., concurring in part, dissenting in part). Justice Blackmun noted

that: "The purpose of contempt is not to punish an offense against the

community at large but rather to punish the specific offense of disobeying a

court order." Id. at 742.

      We note that after Dixon, many states have disagreed on the manner in

which the Blockburger test should be applied when deciding whether criminal

contempt based on a commission of a new offense and the related substantive

crimes are the same offense for double jeopardy purposes. Some states have

followed Justice Scalia's approach. See, e.g., State v. Johnson, 676 So. 2d 408,



                                                                         A-3745-17T6
                                        33
410-11 (Fla. 1996); Commonwealth v. Yerby, 679 A.2d 217, 219-221 (Pa.

1996). Other states have followed Chief Justice Rehnquist's approach. See,

e.g., State v. Bernacki, 52 A.3d 605, 613 (Conn. 2012); People v. Wood, 698

N.Y.S.2d 122, 126-27 (App. Div. 1999), aff'd, 742 N.E.2d 114 (N.Y. 2000).

      In Miles, our Supreme Court did not address the merits of either

approach.     Rather, the Court applied the "same-elements" test under

Blockburger, and compared the elements of the offenses at issue to determine

if they were the same. See Miles, 229 N.J. at 93, 96.

      Applying the analysis required by Miles, we conclude that the Double

Jeopardy Clause does not bar McCray's prosecution for criminal contempt,

based on the commission of new offenses, and the new offenses. The elements

of criminal contempt and the new offenses are not the same offense for double

jeopardy purposes. Thus, the Double Jeopardy Clause does not preclude the

State from charging McCray with contempt under N.J.S.A. 2C:29-9(a) and the

related offenses.

      We therefore conclude that in the CJRA, the Legislature did not preclude

the State from charging a defendant with contempt under N.J.S.A. 2C:29 -9(a)

for violating a condition in the court's pretrial release order. A pretrial release

order is a judicial order for purposes of N.J.S.A. 2C:29-9(a), and an eligible

defendant may be charged under that statute if he or she purposely or



                                                                          A-3745-17T6
                                        34
knowingly violates the order. Furthermore, defendants were clearly informed

of the conditions in the pretrial release order, and defendants had adequate

notice they could be charged with criminal contempt if they violated the order.

In addition, double jeopardy principles do not bar the State from prosecuting

McCray for criminal contempt.

      Reversed and remanded for further proceedings in conformity with this

opinion. We do not retain jurisdiction.




                                                                       A-3745-17T6
                                      35